DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 10    rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the cause for the lower skin to be in tension during level flight

Re claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the cause for the upper skin to be in compression during level flight

                                                       Reference of prior art 
Baker et al.  (WO 2015015152, AIRCRAFT STRUCTURE).
Krajca et al.  (US 20160107432, METHOD OF MANUFACTURING A VARIABLE-RADIUS LAMINATED RADIUS FILLER).
Aymerich et al.  (NPL, Analysis of the effect of stitching on the fatigue strength of single-lap composite joints).
Toi et al.  (US 20020081415, Composite material-stiffened panel and manufacturing method thereof).
Stulc et al.  (US  7325771, Splice joints for composite aircraft fuselages and other structures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 11, 12 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and further in view of Krajca and further in view of Aymerich.

Re claim 1    Referring to the figures and the Detailed Description, Baker discloses:
An assembly for connecting a rib of an aircraft wing to a skin of the aircraft wing (fig’s 4-7, 10-14), the assembly comprising: 
a composite shear tie having a shear-tie web (30, 33), a first shear-tie flange extending from a first side of the shear-tie web, a second shear-tie flange extending from a second side of the shear-tie web (31a-31c, both sides of the shear-tie web), and a first shear-tie tab extending from an end of the first side of the shear-tie web (32); 
However Baker fails to teach as disclosed by Krajca:    a stringer base charge stitched to and integrated with the skin (152); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Krajca teachings of a stringer base charge stitched to and integrated with the skin into the Baker for reinforcing the attachment area of the stringer and the skin to increase the durability of the structure.  significantly extends both the crack initiation and crack propagation phases
a stringer overlaying the stringer base charge (Baker 8), the stringer comprising a stringer web (Baker fig. 7, item 8b), a first stringer flange extending from a first side of the stringer web, and a second stringer flange extending from a second side of the stringer web (Baker fig. 7, items 8a), 
wherein the first shear-tie flange is stitched to and integrated with the first stringer flange (Baker 31a-31c and 8a). 
On the other hand Baker, as modified above, fails to teach as disclosed by Aymerich stitching or stitches of the structure elements (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Aymerich teachings of stitching or stitches into the Baker, as modified above, for reinforcing the attachment areas of the stringer and the skin to increase the durability of the structure and to significantly extends both the crack initiation and crack propagation phases.

Re claims 2 and 17    Referring to the figures and the Detailed Description, Baker, as modified above, discloses: the first shear-tie tab is stitched to and integrated with the first side of the stringer web (Baker 32 and 8b as modified above with Aymerich.). 

Re claims 3 and 18    Referring to the figures and the Detailed Description, Baker, as modified above, discloses: The assembly of claim 2, wherein the first shear-tie tab is stitched to and integrated with the first stringer flange (Baker fig. 8, items 32 and 8a as modified above with Aymerich). 

Re claim 4    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:  The assembly of claim 3, wherein the first shear-tie tab comprises a plurality of shear-tie tab plies, wherein the first shear-tie flange comprises a plurality of shear-tie flange plies stitched to and integrated with the first stringer flange, and wherein the plurality of shear-tie tab plies are interweaved with the plurality of shear-tie flange plies of the first shear-tie flange (Baker page 9, l 25-28). 

Re claim 11    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:    The assembly of claim 1, wherein the shear-tie web comprises a plurality of shear-tie web plies (Baker page 3, l 20-26), and wherein the shear-tie web comprises through-thickness stitching holding the plurality of shear-tie web plies together, the through-thickness stitching provided along a length of the shear-tie web (Aymerich abstract). 

Re claim 12    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:    The assembly of claim 1, wherein a longitudinal axis of the composite shear tie is oblique to a longitudinal axis to the stringer (Baker 33 and 8). 

Re claim 16    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:   An aircraft wing comprising: a skin; a composite shear tie having a shear-tie web, a first shear-tie flange extending from a first side of the shear-tie web, a second shear-tie flange extending from a second side of the shear-tie web, and a first shear-tie tab extending from an end of the first side of the shear-tie web; a stringer base charge stitched to and integrated with the skin; and a stringer overlaying the stringer base charge, the stringer comprising a stringer web, a first stringer flange extending from a first side of the stringer web, and a second stringer flange extending from a second side of the stringer web, wherein the first shear-tie flange is stitched to and integrated with the first stringer flange. 
(Claim 16 is similar in scope to Claim 1, Claim 16 is rejected under the same rationale as Claim 1).

Re claim 19   Referring to the figures and the Detailed Description, Baker, as modified above, discloses:    A method of fabricating and assembling an aircraft wing, the method comprising: integrating a stringer base charge with a skin of the aircraft wing during a co-curing process; integrating a stringer with the stringer base charge during the co-curing process, the stringer comprising a stringer web, a first stringer flange extending from a first side of the stringer web, and a second stringer flange extending from a second side of the stringer web; integrating a first shear-tie flange of a composite shear tie with the first stringer flange during the co-curing process; and after the co-curing process, fastening a composite rib to a shear-tie web of the composite shear tie. 
(Claim 19 is similar in scope to Claim 1, Claim 19 is rejected under the same rationale as Claim 1).
Re claim 20    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:    The method of claim 19, further comprising: integrating a continuous tear strap or a discontinuous base charge with the skin during the co-curing process; and integrating the first shear-tie flange of the composite shear tie and a second shear-tie flange of the composite shear tie with the continuous tear strap or the discontinuous base charge during the co-curing process. (Claim 20 is similar in scope to Claim 8, Claim 20 is rejected under the same rationale as Claim 8).


Claim(s) 5-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and further in view of Krajca and further in view of Aymerich and further in view of Toi.

Re claim 5    Referring to the figures and the Detailed Description, Baker, as modified above, fails to teach as disclosed by Toi:   The assembly of claim 1, further comprising a tear strap stitched to and integrated with the skin (¶ 0041 and item 4), wherein the first shear-tie flange and the second shear-tie flange are stitched to and integrated with the tear strap (¶ 0041 and item 4).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Toi teachings of a tear strap stitched to and integrated with the skin, wherein the first shear-tie flange and the second shear-tie flange are stitched to and integrated with the tear strap into the Baker, as modified above, for reinforcing the attachment areas of the stringer and the skin and to increase the durability of the structure and to significantly extends both the crack initiation and crack propagation phases.
 
Re claim 6    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:  The assembly of claim 5, wherein the tear strap is a continuous tear strap (Toi 4), and wherein the stringer base charge overlays the continuous tear strap (case law). 
	However Baker, as modified above,   discloses the claimed invention except for the stringer base charge overlays the continuous tear strap.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the stringer base charge overlays the continuous tear strap to increase the attachment rigidity of the stringer base charge with the continuous tear strap, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Re claim 7    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:   The assembly of claim 6, wherein the skin is a lower skin that is in tension during level flight (Krajca ¶ 0055, due to the aerodynamic pressures acting on the lower skin). 

Re claim 8    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:   The assembly of claim 5, wherein during a co-curing process (Baker page 7, l 24-29): the tear strap and the stringer base charge are integrated with the skin (Krajca ¶ 0056 and Toi 4), and the first shear-tie flange is integrated with the first stringer flange (Baker 31a-31c and 8a). 

Claim(s) 9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and further in view of Krajca and further in view of Aymerich and further in view of Stulc.

Re claim 9    Referring to the figures and the Detailed Description, Baker, as modified above, fails to teach as disclosed by Stulc:    The assembly of claim 1, further comprising a discontinuous base charge (222a, 222b) stitched to and integrated with the skin (222a, 222b as modified by Aymerich and placed integrated with the skin as seen in fig’s 3A-B of Stulc), the discontinuous base charge having a first section and a second section that are separated by the stringer base charge (222a, 222b when placed on both sides of the stringer base charge similar to fig’s 3A-B of Stulc). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Stulc teachings of a discontinuous base charge  stitched to and integrated with the skin, the discontinuous base charge having a first section and a second section that are separated by the stringer base charge into the Baker, as modified above, for reinforcing the attachment areas in the transition zone between the stringer base charges and to increase the durability of the structure.

Re claim 10    Referring to the figures and the Detailed Description, Baker, as modified above, discloses:    The assembly of claim 9, wherein the skin is an upper skin that is in compression during level flight (Krajca ¶ 0055, due to the aerodynamic pressures acting on the upper skin). 

Allowable Subject Matter 
       Claims 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

   Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642